Order entered July 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01596-CV

                              STEFFANY JACKSON, Appellant

                                                V.

        AMERICAN HOME MORTGAGE SERVICING, INC., ET AL., Appellees

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-02539-2011

                                            ORDER
       We GRANT appellant’s July 8, 2013 unopposed third motion for an extension of time to

file a brief. Appellant shall file her brief on or before August 7, 2013. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE